pRESIE

Vu

PART AVAIL - PATRIE#.

: 200! 510 241

Fe “AVE portant incorporation au domaine privé'de Etat
et classement en Unité Forestière d'Aménagement
JE pepusul (UFA) d’une portion de forêt de 22 784 ha

dénommée UFA 10.002.-

LEPREMIER MINISTRE, :CHEF DUGOUVERNEMENT,

laConstitution:;.
Ja loïni°=04/01 du 20 Fanvier-994:portant Régine denis, de fr
Faunextdela Pêche, ensemble-sondécretd’applicationn®#95/5317PMdu27
août 1995

l’ordonnance:n°74/1 du: 06 juillet 1974 firanterégimeifoncie;

l’ordorinance n°74/2 du-06 juillet-1976“fixant le-régime domanial ;

le-décretn° 76/166.du 27:avril” 1976fixant esmodalitéside:gestion:durdomaine
national;

le-décret 197671 67 du 27 avril 1976fixantles modalitésdezgestion:du-domaine
privé.del’Etat-et-ses-divers:modificatifs-subséquents:;

le décretn°:92/089-du04-mai:1992:précisant les attributions:du-Premier ‘+
Ministre, modifié et complété par:le-décretn® 95/145"bis:du-04août 1995;
ledécretn°-2004/320-:du-08:décembre.2004-portantorganisation:du
Gouvernement ; ‘

le décret n° 2004/321 du.0 8 décembre 2004 portantnomination du Premier
Ministre,

DECRETE :

ARTICLE 1”. Est, à compter de la date de signature du présent décret, incorporée
au domaine privé de J’Etat au titre de forêt de production et classée en Unité
Forestière d’Aménagement (UFA) dénommée UFA 10.002, la portion de forêt de 22
784 ha de superficie située dans l’arrondissement de Yokadouma, département de la
Boumba et Ngoko, province de l’Est, délimitée ainsi qu’il suit :

Le point de repère se situe sur la rivière Bangué, sur l’axe Ngato-Salapoumbé,
au lieu dit Bangué.

+ Du point R, suivre en*amont la rivière Bangué sur une distance de 45
km pour atteindre le point A dit de base.

æMou 26 JAN 2005
2

AUSUD RTE ms nm pins

+. Du point A, suivre en amont la rivière Bangué sur une distance de 12
km pour atteindre le point B, situé au confluent Bangué et un affluent :

1. non dénommé, équivalent au point A de PUFA 10.003: 2... :
A L'EST : | i “ 5

+ Du point B, suivre en amont la Bangué sur une distance de 32 km-pour
atteindre le point-C, situé au confluent Bangué-et un affluent-non:
dénommé, équivalent.au-point P'de T'UFA'1:0:001 et aupointB:de
TUFA 10:003 ; | é .

+ Dupoint C, suivre:en amont la Bangué sur une distance de 28Kkmpour
atteindre le point-D;'situé au confluent Banguë et un affluent-non
dénommé, équivalentau-point Q:de l'UEFA 10001: PRET LEE

AUNORD:

+ Du:point D, suivre-en-amont cet:affluent-non-dénommé.-sur-une-
‘distance:de-1 1 km pour atteindre-le-point E:situé sur:un-bras-au Sud.

ATLPOUEST : : :

*-Du-point E;-suivre-une-droite de gisement:249°%sur-une distance-de-
0,7-km-pour:atteindre-le-point:F; situé:sur:une-source:du-cours-deau:
dé é-Mwameguiep:; 3%

RE ; Du point H, suivre une droite de gisement 180° sur une distance de
KE 1,7 km pour atteindre le point I situé sur une source du cours d’eau
dénommé Mokoul ;

*_ Du point I, suivre en aval le cours d’eau Mokoul sur une distance de
10,3 km pour atteindre le point J, situé sur Le cours d’eau ;

+ Du point J, quitter le cours d’eau et suivre une droite de gisement 90°
sur une distance de 1,7 km pour atteindre le point K, situé sur une
source d’un affluent non dénommé de la Bangué ;

+ Du point K, suivre en aval cet affluent sur une distance de 2,7 km
pour rejoindre le point A dit de base.

dsatrtterse
4

La zone ainsi circonscrite couvre, une Porn de 22 784 (Vingt deux
aille sept cent quatre vingt ee hectares." CA

so) Le Gi forestier ainsi délin

ARTICLE 2; =

(2) Les M KA riveraines ee ercer da
ainsi-classée leurs-droits-d’usage portant-sur-la:collecte-des_produits forestiers-non
ligneux, leramassage-du-bois-de-chauffage.et la-chasse-traditionnelle. -

(G) Les.-droïts d'usage. spécifiques. .seront- anêtés lors de |
Télaboration -et de: l'approbation du plan d'aménagement de ladite FA |
conformémentaux-textes en vigueur.

Fe) ne en Fe ai
ro

ARTICLE 3.- Le:présent -décret:sera: enreginé puis pue -aud mr Eislen.
français-eten“anglais:/-

“Faoundéle265IAN AN: 2005:

Er NET EET] pe
HE nt taie
PRESILEN LE DE LÀ
l'A

ISA

4} r
<

GA rare

FenieR

